Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al (US Patent 6,638,583) in view of Jeong et al (US 2012/0090786).
With regards to claim 1, Sharp teaches a film welding apparatus for solvent welding a first retarder film to a second retarder film (Abstract, column 1 lines 55 – 56) comprising:
A feed-plate adapted for fixturing a single-ply retarder film having a film length (Figure 3 item 40)
A build-plate adequate for fixturing the one or more plies of a retarder stack (Figure 3 item 35)
A first motion table affixed to the build-plate (Figure 3 item 36)
A second motion table and a lamination roller adapted for laminating the feed-ply to the one or more plies of the retarder stack, where the lamination roller has a roller circumference (Figure 3 items 43 and 50)
A solvent-dispense head adapted for delivering solvent to a nip (Figure 3 item 80)
A mechanism adapted for delivering a leading edge of the feed-ply to the retarder stack and which substantially preserves the relative orientation between the feed-ply and retarder stack and minimizes in-plane stress on the feed-ply, where the lamination roller has a roller circumference (Figure 3 item 42)
Sharp fails to explicitly disclose that the apparatus comprises mechanical features for approximately locating the position and orientation of the single-ply retarder film and a vision system adapted for locating the feed-ply position and orientation.
Jeong discloses a device for manufacturing a stereoscopic display panel (Abstract), in the same field of endeavor as Sharp, where Jeong discloses a feed-plate including mechanical features for approximately locating the position and orientation of a film (paragraph 24), a vision system adapted for locating the position and orientation of the feed ply (Figure 2 items VN1 and VN2), a first motion table adapted to correct  for relative errors in position and orientation between two films using information delivered by the vision system (paragraphs 22 and 24).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used the alignment mechanism and vision systems disclosed by Jeong in Sharp’s apparatus. The rationale being that, as stated by Jeong, it allows to ensure that the product formed is reliable and of good quality (paragraph 7).
With regards to claim 2, the teachings of Sharp and Jeong are presented above. Additionally Sharp teaches that the feed place is located in a substantially horizontal plane and the build-plate is located in a substantially vertical plane (as seen in Figure 3, column 5 lines 57 – 61).
With regards to claim 3, the teachings of Sharp and Jeong are presented above. While Sharp teaches that the magnitude of the build-plate angle is less than 20° relative to vertical (as seen in Figure 3 item 36), Sharp states that the feed-plate angle is roughly 45° from vertical (column 6 lines 63 – 65), which would be roughly 45° relative to horizontal. While Sharp fails to explicitly disclose that the feed-plate angle is less than 40°, since the angle is close, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
With regards to claim 4, the teachings of Sharp and Jeong are presented above. Additionally Jeong teaches that the feed-plate comprises two segments: a first static segment that supports the film during vision-system alignment, and a second segment that delivers the leading edge of the feed ply to the retarder stack to form the nip (paragraphs 24, 39 and 40).
With regards to claim 5, the teachings of Sharp and Jeong are presented above. Additionally Sharp teaches that the apparatus comprises an in-plane stress-mitigation mechanism (Figure 3 item 43) where the leading edge of the feed ply is captured between the lamination roller (Figure 3 item 50) and a retainer bar (Figure 3 item 42).
With regards to claim 6, the teachings of Sharp and Jeong are presented above. Additionally Sharp teaches that the apparatus is configured so the retainer bar can be advanced around the lamination roller to present the feed-ply to the carrier substrate or retarder stack without mechanical interference (as seen in Figure 3 item 42).
With regards to claim 7, the teachings of Sharp and Jeong are presented above. Additionally Jeong teaches that the tables are driven to a start-of-lamination position after forming a nip and retracting a retainer bar that maximizes area of the retarder stack (as seen in Figure 3).
With regards to claim 8, the teachings of Sharp and Jeong are presented above. Additionally Jeong teaches that the feed-ply is held in place during alignment using a vacuum fixture (paragraph 24).
With regards to claim 9, the teachings of Sharp and Jeong are presented above. Additionally Jeong teaches that an optically-flat rigid carrier substrate (Figure 2 item PNL) affixed to the build-plate using vacuum (paragraph 21), receives the retarder stack (as seen in Figure 3 item FPR), where the carrier substrate and retarder stack can be removed from the laminator after completing the solvent lamination process.
With regards to claim 10, the teachings of Sharp and Jeong are presented above. Additionally Jeong teaches that the rigid carrier substrate is composed of polished glass or polymer (paragraph 48).
With regards to claim 11, Sharp discloses a method for solvent-laminating two retarder films (Abstract) comprising:
Loading a carrier substrate onto a build plate (as seen in Figure 3 item 20)
Transferring a first ply retarder film (Figure  3 item 30) to the carrier substrate (Figure 3 item 20) using a lamination table affixed to the build plate and a lamination roller, where the lamination roller has a roller circumference (Figure 3 items 35 and 50)
Presenting the second-ply retarder film to the first-ply retarder film by translating a segment of the feed plate, forming a nip (Figure 3 item 85)
Dispensing solvent in a nip (Figure 3 items 70 and 80)
Solvent welding the second ply retarder film to the first ply retarder film using the lamination table, where the lamination roller has a roller circumference (column 7 lines 9 – 44)
Sharp fails to explicitly disclose that the method comprises alignment steps and positioning and orientation steps.
Jeong discloses a device for manufacturing a stereoscopic display panel (Abstract), in the same field of endeavor as Sharp, where Jeong discloses aligning a first-ply retarder film having a film length on a feed-plate having mechanical registration features (paragraph 24), locating an edge of the first-ply retarder film with a vision system (Figure 2 item VN2, paragraph 24), selecting a position and orientation of the first-ply retarder film using a motion table affixed to the feed-plate (paragraph 24), aligning a second-ply retarder film on and retaining the second-ply retarder film against the feed plate (paragraph 24), locating the edge of the second ply retarder film with the vision system (paragraph 24), locating the edge of the second-ply retarder film with the vision system (Figure 2 item VN2, paragraph 24), aligning the second-ply retarder film to the first-ply retarder film using the motion table affixed to the feed-plate (paragraph 24) and capturing the leading edge of the second-ply between the retainer bar and the lamination roller (Figure 2 items VN1 and VN2).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used the alignment mechanism and vision systems disclosed by Jeong in Sharp’s method. The rationale being that, as stated by Jeong, it allows to ensure that the product formed is reliable and of good quality (paragraph 7).

Response to Arguments

Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to overcome the rejections and further distinguish the claims from the prior art. The Examiner respectfully disagrees since the only amendment added to the claims is to state that the lamination roller has a roller circumference which is already an inherent property of cylindrical objects such as rollers.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746